           Case 2:20-cv-00333-RFB-NJK Document 18 Filed 12/10/20 Page 1 of 2




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     MARISA MAE SCHOMBURG,
 7                                                          Case No.: 2:20-cv-00333-RFB-NJK
            Plaintiff,
 8                                                                        ORDER
     v.
 9                                                                    [Docket No. 17]
     MARCUS APODACA, et al.,
10
            Defendants.
11
12         Pending before the Court is the parties’ joint proposed discovery plan. Docket No. 17. The
13 presumptively reasonable discovery period is 180 days, measured from the date the first defendant
14 answered or otherwise appeared. LR 26-1(b)(1).
15         On October 26, 2020, the Court issued an order requiring the parties to file a joint proposed
16 discovery plan or a status report explaining why a proposed discovery should not be filed at this
17 time, no later than November 9, 2020. Docket No. 11. The parties failed to file either a joint
18 proposed discovery plan or a status report. See Docket. On November 12, 2020, the Court issued
19 an order requiring the parties to show cause in writing, no later than November 25, 2020, why this
20 case should not be dismissed and why monetary sanctions should not be imposed. Docket No. 12.
21 The Court further ordered that the order to show cause would be deemed automatically discharged
22 without the need to respond if the parties filed a joint proposed discovery plan by November 25,
23 2020. Id.
24         On November 25, 2020, the parties filed a joint proposed discovery plan. Docket No. 13.
25 The Court denied the parties’ proposed discovery plan without prejudice because the parties failed
26 to comply with the Court’s requirements for special scheduling review. Docket No. 15. The Court
27 further found that, although the parties requested a discovery period of 180 days, measured from
28 the date of the filing of the joint proposed discovery plan, the parties’ requested dates constituted

                                                     1
           Case 2:20-cv-00333-RFB-NJK Document 18 Filed 12/10/20 Page 2 of 2




 1 a discovery period of 270 days, measured from the date of the filing of the joint proposed discovery
 2 plan. Id. The Court ordered the parties to file a renewed joint proposed discovery plan that
 3 complies in full with the Court’s Local Rules, no later than December 4, 2020. Id. The parties
 4 failed to file a renewed joint proposed discovery plan. See Docket. On December 7, 2020, the
 5 Court issued an order requiring the parties to file a joint proposed discovery plan that complies in
 6 full with the Court’s Local Rules, no later than December 9, 2020. Docket No. 16. The Court
 7 cautioned the parties that failure to comply with the Court’s order may result in sanctions. Id.
 8         On December 9, 2020, the parties filed the instant joint proposed discovery plan. Docket
 9 No. 17. The parties seek a discovery period of 180 days, measured from the date of the filing of
10 their first joint proposed discovery plan. Id. at 2. However, the parties’ requested dates again
11 constitute a discovery period of 270 days, measured from the date of the filing of their first joint
12 proposed discovery plan. See id. at 2–3. Further, the parties submit that, upon removing the case
13 to this Court on February 14, 2020, “discovery has been stayed due to COVID-19, the state’s
14 shelter-in-place order, and the Court’s administrative order.” Id. at 2. However, no such
15 administrative order exists. Further, the parties may not agree to stay discovery without a court
16 order. See Turner Broad. Sys, Inc. v. Tracinda Corp., 175 F.R.D. 554, 555 (D. Nev. 1997).
17         Accordingly, the parties’ joint proposed discovery plan is DENIED without prejudice.
18 Docket No. 17. No later than December 14, 2020, the parties must file a renewed joint proposed
19 discovery plan that complies in full with the Court’s Local Rules. Failure to file a renewed joint
20 proposed discovery plan that complies in full with the Court’s Local Rules by the deadline may
21 result in sanctions, including monetary sanctions.
22         IT IS SO ORDERED.
23         Dated: December 10, 2020.
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    2
